Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about July 23, 2012, which, after a hearing, found that respondent father had neglected the children, unanimously affirmed, without costs.
The record supports the court’s credibility determinations made in connection with its finding that the father neglected the children by using drugs in the home, by not participating in any drug rehabilitation program, and by expelling the mother and the children from the home on several occasions (Family Ct Act § 1012 [f] [i] [A], [B]; see also Matter of Keoni Daquan A. [Brandon W — April A.], 91 AD3d 414 [1st Dept 2012]; Matter of Amondie T. [Karen S.], 107 AD3d 498 [1st Dept 2013]).
The father also admitted to at least one act of domestic violence against the mother. Even if the father’s claim that the children were not in the home when he choked the mother is credited, the father’s own admissions concerning his other neglectful behavior supported the court’s finding (compare Mat*443ter of Eustace B. [Shondella M.], 76 AD3d 428, 429 [1st Dept 2010]). Concur — Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Feinman, JJ.